Appeal by defendant from (1) a judgment of the Supreme Court, Kings County, rendered January 20, 1971, convicting him of grand larceny in the third degree, criminal possession of stolen property in the second degree, and unauthorized use of a vehicle, upon a jury verdict, and sentencing him to indeterminate prison terms not to exceed four years on the grand larceny and criminal possession convictions, to run concurrently, and to an unconditional discharge on the unauthorized use conviction, and (2) an order of the same court, entered March 21,1971, which denied his coram nobis application to vacate said judgment, without a hearing. Order affirmed. Ho opinion. Judgment modified, on the law, by reversing the conviction and sentence for grand larceny in the third degree and dismissing the count therefor. As so modified, judgment affirmed. Appellant was properly convicted of criminal possession of stolen property in the second degree and unauthorized use of a vehicle. The sentences thereon were not excessive. However, the conviction and sentence for grand larceny in the third degree may not stand, because a defendant may not be found guilty of both receiving stolen property and larceny of the same property (People v. Moro, 23 H Y 2d 496, 500). Hopkins, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.